DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
1. (Previously Presented) A restrain and release mechanism for an externally airborne load, comprising: 
at least one stiff support for suspending the load; 
an elastically deformable adaptive member designed to maintain the load at pressure contact against the support, said adaptive member consisting of a three-dimensional monolithic metallic body obtained using an additive manufacturing method; said monolithic metallic body comprises a plurality of plate-like elements superimposed and interconnected by means of intermediate spacers oriented transversely with respect to the plate-like elements;
a top plate-like element of said plate-like elements contacting said stiff support and a bottom plate-like element of said plate-like elements configured to contact a load;
a third plate-like element of said plate-like elements located between said top plate-like element and said bottom plate-like element, and

2. (Currently Amended)  The restraint and release mechanism according to claim 1, wherein said monolithic metallic body has a flexural orthotropic behaviour.
3. (Currently Amended)  The restraint and release mechanism according to claim 2, wherein said monolithic metallic body has variable density and inertia along sections thereof.
4. (Currently Amended)  The restraint and release mechanism according to claim 1, wherein said monolithic metallic body has an elastic bi-stable linear behaviour initially with low stiffness under an initial deformation and subsequently with high stiffness.
5. (Canceled)
6. (Currently Amended)  The restraint and release mechanism according to  claim 1, wherein said intermediate spacers are arranged asymmetrically.
7. (Canceled)
8. (Canceled)
9. (Previously Presented) A system for constraining an external load for use in the aeronautical and aerospace industries, comprising the restrain and release mechanism according to claim 1.
10. (Currently Amended)  The system according to claim 9, wherein said at least one stiff support consists of a pad arm.
11. (Currently Amended)  The system according to claim 10, wherein said monolithic metallic body has a generally parallelepiped configuration.
12. (Currently Amended)  The system according to claim 11, wherein said monolithic metallic body has a generally wedge-like configuration.
13. (Currently Amended)  The system according to claim 9, wherein said monolithic metallic body has a flexural orthotropic behaviour.
14. (Currently Amended)  The system according to claim 9, wherein said monolithic metallic body has variable density and inertia along sections thereof.
15. (Currently Amended)  The system according to claim 9, wherein said monolithic metallic body has an elastic bi-stable linear behaviour initially with low stiffness under an initial deformation and subsequently with high stiffness.
16. (Currently Amended)  The system according to claim 9, wherein said intermediate spacers are oriented transversely with respect to the plate-like elements.
17. (Currently Amended)  The system according to claim 16, wherein said intermediate spacers are arranged asymmetrically.
18. (Canceled)
19. (Canceled)
 Allowable Subject Matter
Claims 1-4, 6, and 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose all of the features of the independent claim, including a top plate-like element of said plate-like elements contacting said stiff support and a bottom plate-like element of said plate-like elements configured to contact a load; a third plate-like element of said plate-like elements located between said top plate-like element and said bottom plate-like element, and said plurality of plate-like elements superimposed on each other and having longitudinal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./

Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647